Exhibit 2009 Sales Incentive Plan Mike Tannourji Senior Vice President Sales Objective:Bookings growth Board Plan Over-Achievement QUARTERLY INCENTIVE BONUS ·Achieve 100% Quarterly Board Plan Bookings - OR - 100% of Board Plan YTD at end of Quarter $20,000/quarter QUARTERLY RETENTION BONUS ·Achieve Quarterly Retention of High Value Clients75% $5,000/quarter ($20,000/year) ANNUAL OVER ACHIEVEMENT ·Achieve Annual Board Plan but Less than Sales Plan 2% commission ·Achieve or Exceed Sales Plan 5% commission Commission applies to all bookings in excess of Annual Board Plan ANNUAL MANAGEMENT INCENTIVE PLAN ACHIEVEMENT Achieve Key Measures for 2009 per MIP $25,000 TOTAL OPPORTUNITY Achieve all quarterly and annual targets $125,000/year ** Sales and Board Plan Bookings based on subscription sales
